PER CURIAM.
On the first hearing of this ease in this court, it was held that the Hardie Company, plaintiff in error here, was estopped by its conduct from denying the seller’s right to change the declaration or from refusing the goods on the ground thereof. 1 F.(2d) 679. On the retrial in the lower court, at the conclusion of all the evidence, the -District Judge, following what he conceived to be the effect of the opinion of this court, directed a verdict for the plaintiff in a sum which was clearly due it if the defendant was liable. The evidence on that trial, while more detailed as to the redeclarations and the purposes thereof, was substantially the same as on the first trial as to the ultimate facts as to those questions. We did not regard it necessary to determine on the first hearing whether plaintiff had the legal right to change the declaration, and it is not necessary to determine that question on this record, inasmuch as the evidence as to estoppel on the two trials is substantially the same, and upon a reconsideration of that phase of the case we adhere to our former decision.
Judgment affirmed.